 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1052 
In the House of Representatives, U. S.,

September 14, 2010
 
RESOLUTION 
Honoring the members of the Army National Guard and Air National Guard of the State of Oklahoma for their service and sacrifice on behalf of the United States since September 11, 2001. 
 
 
Whereas members of the Army National Guard and Air National Guard of the State of Oklahoma reside throughout the State and come from various communities, backgrounds, and professions; 
Whereas the Army National Guard and Air National Guard of the State of Oklahoma are composed of several units, including the Joint Forces Headquarters, the 45th Infantry Brigade Combat Team, the 45th Fires Brigade, the 90th Troop Command, the 189th Regional Training Institute, Camp Gruber Joint Maneuver Training Center, the 137th Air Refueling Wing, the 138th Fighter Wing, the 205th Engineering Installation Squadron, and the 219th Engineering Installation Squadron; 
Whereas, since September 11, 2001, units and members of the Army National Guard and the Air National Guard of the State of Oklahoma have been deployed, and are continuously being deployed, in support of United States military operations at home and abroad; 
Whereas the 45th Infantry Brigade mobilized in 2003 for Operation Enduring Freedom and deployed more than 700 soldiers to Afghanistan to provide training to Afghan Security Forces; 
Whereas the 45th Infantry Brigade Combat Team mobilized in 2007 for Operation Iraqi Freedom and deployed more than 2,700 soldiers to provide command and control and conduct security force and detainee operations, representing the largest single deployment for the Oklahoma Army National Guard since the Korean War; 
Whereas the 45th Fires Brigade mobilized in 2008 for Operation Iraqi Freedom and deployed more than 1,000 soldiers to provide command and control and conduct security force operations; 
Whereas 90th Troop Command units mobilized for Operation Iraqi Freedom and Operation Enduring Freedom and deployed more than 2,600 soldiers to conduct combat support and combat service support missions; 
Whereas the 189th Regional Training Institute and Camp Gruber Joint Maneuver Training Center have provided professional training to military and nonmilitary personnel to enhance domestic security and prepare units for deployments abroad; 
Whereas the Oklahoma Army National Guard mobilized in 2005 and deployed more than 2,500 soldiers to support relief operations in response to Hurricanes Katrina and Rita, including assisting law enforcement agencies with traffic control and security, transporting and distributing food, water, and ice, conducting search and rescue and ground and air evacuations, providing generator support, and performing other missions to protect life and property; 
Whereas the 137th Airlift Wing mobilized in 2003 for Operation Iraqi Freedom and deployed to the Kingdom of Saudi Arabia as part of the largest C–130 wing assembled in history, transporting troops, food, supplies, and equipment to United States forces in Iraq; 
Whereas the 137th Airlift Wing mobilized in 2003 for Operation Enduring Freedom and deployed to Uzbekistan, providing critical airlift and logistical support for United States forces in Afghanistan; 
Whereas between 2003 and 2006, the 137th Airlift Wing transported 39,368 troops and 11,170 tons of critical cargo to United States forces in Iraq and Afghanistan; 
Whereas the 137th Airlift Wing mobilized in 2005 and deployed one of the first C–130 units to support relief operations in response to Hurricane Katrina, including evacuating hospital and nursing home residents to safety by air, providing critical logistical support, and airlifting 2,500 members of the Oklahoma Army National Guard to population centers to provide aid to hurricane victims; 
Whereas the 138th Fighter Wing mobilized in 2005, 2007, and 2008 for Operation Iraqi Freedom and deployed to Iraq to provide close air support and engage in combat missions, during which the 138th Fighter Wing expended 109,000 pounds of combat ordnance and successfully destroyed numerous targets; and 
Whereas, since September 11, 2001, the 138th Fighter Wing has flown numerous Air Sovereignty Alert missions in the United States, protecting high value domestic targets against attack and contributing to homeland defense, and in 2008 the 138th Fighter Wing was recognized as the most active alert facility in the United States: Now, therefore, be it  
 
That the House of Representatives— 
(1)expresses its gratitude to the members of the Army National Guard and Air National Guard of the State of Oklahoma and their families for their service and sacrifice on behalf of the United States since September 11, 2001; and 
(2)recognizes the citizen-soldiers and airmen of the Oklahoma National Guard as invaluable to the national security of the United States, vital to defending against threats both foreign and domestic, and essential for responding to State and national emergencies. 
 
Lorraine C. Miller,Clerk.
